 



Exhibit 10.04
AMENDMENT TO THE
SHARE PURCHASE AGREEMENT
CONFIDENTIAL
August 28, 2006
Flextronics International Ltd.
One Marina Boulevard
#28-00 Singapore 018989
Attn: Chief Financial Officer
Saras Software Systems Ltd.
c/o Flextronics International Ltd.
One Marina Boulevard
#28-00 Singapore 018989
Ladies and Gentlemen:
          Reference hereby is made to the Share Purchase Agreement, dated as of
April 13, 2006 (the “Share Purchase Agreement”) between Flextronics
International Ltd. (the “Seller”), Software Development Group (the “Purchaser”),
and Saras Software Systems Ltd. (the “Company”, and together with the Seller and
the Purchaser, the “Parties”). All capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Share Purchase Agreement.
In accordance with Section 11.3 of the Share Purchase Agreement, the Parties
hereby agree to amend the Share Purchase Agreement as follows:
          1. The definition of “Cash Consideration” in the Share Purchase
Agreement is hereby deleted in its entirety and restated as follows:
     “Cash Consideration” means an amount equal to $649,220,550.00 less the
Seller Equity Investment Amount.”
          2. Section 2.1(a) of the Share Purchase Agreement is hereby deleted in
its entirety and restated as follows:
     “(a) Purchase and Sale. Upon the terms and subject to the conditions
hereof, at the Closing, the Purchaser shall purchase, or caused to be purchased,
and the Seller shall sell, or caused to be sold, the Purchased Shares for an
aggregate purchase price of (i) the Cash Consideration, (ii) the Seller Note and
(iii) the Seller Shares (as adjusted pursuant to Sections 2.4 and 2.5 hereof,
the “Purchase Price”) as follows in the order of the steps described below:
          (i) the Purchaser shall cause the India Purchaser to purchase from the
India Seller, and the Seller shall cause the India Seller to sell to the India
Purchaser, free and clear of any Liens, a number of the Purchased India Shares
agreed to by the Parties prior to the Closing;

 



--------------------------------------------------------------------------------



 



2

          (ii) the Purchaser shall cause the Cayman Purchaser to purchase from
the Seller, and the Seller shall sell to the Cayman Purchaser, free and clear of
any Liens, a portion of the Purchased Cayman Shares (the number of such shares
to be determined as provided in Section 2.1(d) hereof) in exchange for the
Seller Note and the Seller Shares;
          (iii) the Purchaser shall cause the U.S. Purchaser to purchase from
the U.S. Seller, and the Seller shall cause the U.S. Seller to sell to the U.S.
Purchaser, free and clear of any Liens, the Purchased U.S. Shares; and
          (iv) the Purchaser shall cause the Cayman Sub-Purchaser to purchase
from the Seller, and the Seller shall sell to the Cayman Sub-Purchaser, free and
clear of any Liens, the remaining Purchased Cayman Shares not sold and purchased
pursuant to clause (a)(ii) above in exchange for the Additional Purchase Price
payable by the Cayman Sub-Purchaser under Section 2.5(d) hereof.”
          3. Section 2.1 of the Share Purchase Agreement is hereby amended by
adding the following Section 2.1(d) thereto:
     “(d) The number of Purchased Cayman Shares sold and purchased pursuant to
Sections 2.1(a)(ii) and 2.1(a)(iv), respectively, will be determined based on
the aggregate value of the Seller Note and the Seller Shares on the one hand,
and the amount of the Additional Purchase Price payable by the Cayman
Sub-Purchaser on the other hand.”
          4. Section 2.5 of the Share Purchase Agreement is hereby amended by
adding the following Section 2.5(d) thereto:
     “(d) Notwithstanding anything in Section 2.5(a) or Section 2.5(b) hereof to
the contrary, to the extent the Purchase Price is increased pursuant to
Section 2.5(a) or Section 2.5(b) hereof (such amount the “Additional Purchase
Price”), the Purchaser shall cause (i) the U.S. Purchaser to pay to the U.S.
Seller the portion of the Additional Purchase Price that is attributable to cash
and cash equivalents of the Subsidiaries that are acquired by the U.S. Purchaser
and (ii) the Cayman Sub-Purchaser to pay to the Seller the portion of the
Additional Purchase Price that is attributable to cash and cash equivalents of
all other Subsidiaries. The Additional Purchase Price shall be paid within the
times specified under Section 2.5(a) and Section 2.5(b) hereof and shall be
treated as additional amounts paid for the Purchased Shares acquired from the
Seller or the U.S. Seller, as applicable. Nothing in this provision shall affect
the Purchaser’s right to reimbursement under Section 2.5(a) hereof for
out-of-pocket expenses, including any withholding or repatriation costs,
incurred in transferring such amounts to the Seller or the U.S. Seller.”
          5. Exhibit A to the Share Purchase Agreement is hereby amended to
exclude Saras Holding Kft. (Hungary).



--------------------------------------------------------------------------------



 



3

          6. Exhibit G to the Share Purchase Agreement is hereby amended to
include the following entity:

      Subsidiary Name   Jurisdiction of Organization
Flextronics Technology (Mauritius) Ltd.
  Mauritius

          7. Section 3.6(a) of the Share Purchase Agreement is hereby deleted in
its entirety and restated as follows:
     “(a) The total authorized share capital of the Company is US$50,000 divided
into 50,000 shares of a par value of US$1.00 per share, of which 1 share is
issued and outstanding as of April 13, 2006 and of which 50,000 shares will be
issued and outstanding as of the Closing Date. The Seller is the sole record and
beneficial owner of all of such shares. Such shares are duly authorized, validly
issued, fully paid and non-assessable.”
          8. Section 3.7(a) of the Seller Disclosure Schedule is hereby amended
to include the following and adding a new footnote 6:

                          Percentage of   Identity of Other         Issued and  
Holders of Issued   Percentage of     Outstanding Share   and Outstanding  
Issued and     Capital Held by the   Share Capital Not   Outstanding Share    
Seller or the   Held by the Seller   Capital Held by Subsidiary   Company   or
the Company   Other Holders
Emuzed India Private Ltd.
  99.99999%     Director6   0.00001%  

 

6   The Director holds 10 shares in Emuzed India Private Ltd. as a member in
order to satisfy an Indian legal requirement that there be at least two members
in a private limited company.

          9. Section 4.4(a) of the Share Purchase Agreement is hereby deleted in
its entirety and restated as follows:
     “(a) The total authorized share capital of the Purchaser on the date of
this Agreement is US$100,000.00 divided into 100,000,000 shares of a par value
of US$0.001 per share and as of the Closing Date will be US$500,000.00 divided
into 500,000,000 shares of a par value of US$0.001 per share. As of the date of
this Agreement, one (1) such share is issued and outstanding, of which Guarantor
is the sole record and beneficial owner. Such share is duly authorized, validly
issued, fully paid and non-assessable.”



--------------------------------------------------------------------------------



 



4

          10. The last sentence of Section 9.2 of the Share Purchase Agreement
is hereby deleted in its entirety and restated as follows:
     “Notwithstanding anything to the contrary, the Seller shall not be liable
for (i) any Taxes incurred in connection with (x) the Purchaser Requested
Transaction or (y) the waiver of retention bonuses on or around the Closing Date
in an amount up to $780,000.00 by Business Employees (the “Forfeited Bonuses”);
provided, that Seller shall be liable for Taxes incurred in connection with the
Purchaser Requested Transaction if any of the India Conditions are not satisfied
as of the Closing; or (ii) any of the Forfeited Bonuses.”
          11. Section 9.3 of the Share Purchase Agreement is hereby amended to
add the following at the end thereof:
     “or (h) the waiver of retention bonuses on or around the Closing Date in an
amount up to $780,000 by Business Employees, including any claims for any
portion of the Forfeited Bonuses.”
          12. This letter agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any conflict of law provision or rule that would result in the
application of laws of any other jurisdiction.
          13. This letter agreement may be executed in separate counterparts,
all of which taken together shall constitute one and the same instrument. This
letter agreement may be executed and delivered by facsimile transmission.
          14. Except as modified hereby, the Share Purchase Agreement shall
continue in full force and effect in accordance with its terms.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                SOFTWARE DEVELOPMENT GROUP    
 
           
 
  By:   /s/ Adam Clammer
 
Authorized Signatory    

Confirmed and agreed to as of
the date first written above:
FLEXTRONICS INTERNATIONAL LTD.

         
By:
  /s/ Manny Marimuthu
 
Authorized Signatory    

Confirmed and agreed to as of
the date first written above:
SARAS SOFTWARE SYSTEMS LTD.

         
By:
  /s/ Donald H. Standley
 
Authorized Signatory    

[Signature Page to Amendment to Share Purchase Agreement]

 